946 F.2d 895
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Pearline REED, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-1159.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1991.

Before KEITH and ALAN E. NORRIS, Circuit Judges, JOHNSTONE, District Judge.*
PER CURIAM.


1
Plaintiff, Pearline Reed, appeals from an order of the district court which affirmed the denial of benefits.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the decision of the Administrative Law Judge is contrary to law or is not supported by substantial evidence.   Accordingly, the district court did not err in affirming the Secretary's decision to deny benefits.


3
As the issuance of a written opinion by this court would be duplicative and serve no useful purpose, in view of the district court having articulated the reasons why judgment should be entered for the Secretary, the order of the district court is affirmed upon the reasoning set out by that court in its opinion of November 15, 1990, and in the opinion of the Administrative Law Judge of July 14, 1989.



*
 The Honorable Edward H. Johnstone, United States District Judge for the Western District of Kentucky, sitting by designation